Citation Nr: 0929106	
Decision Date: 08/05/09    Archive Date: 08/14/09	

DOCKET NO.  07-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and/or disc disease of the cervical spine, to include as 
secondary to medication for service-connected ulcerative 
colitis, duodenal ulcer disease, and gastroesophageal reflux 
disease. 

2.  Entitlement to service connection for a growth on the 
back, or postoperative residuals thereof, claimed as 
secondary to exposure to jet fuel or other chemicals during 
active military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2004 and October 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Upon review of this case, it is clear that the Veteran has 
failed to perfect his appeal as to the issue of service 
connection for a "lung condition," claimed as due to exposure 
to jet fuel or other chemicals during active service.  
Moreover, in a rating decision of August 2008, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine (claimed as osteoporosis).  Accordingly, both of 
those issues, which were formerly on appeal, are no longer 
before the Board.

The Board further notes that, in a rating decision of July 
2007, the RO granted service connection (in the context of an 
increased rating) for subcutaneous nodules of the right and 
left forearms and biceps (each evaluated as 10 percent 
disabling), as well as for a scar of the midlower back 
(evaluated as noncompensably disabling), and scars of the 
right anterior chest and lower anterior trunk, also evaluated 
as noncompensably disabling.  Prior to that time, the sole 
skin disorder for which the Veteran was in receipt of service 
connection was multiple cysts of the arms and legs, evaluated 
as noncompensably disabling.  However, in subsequent rating 
decisions of August and October 2008, the RO carried forward 
only the noncompensable evaluation for service-connected 
multiple cysts of the arms and legs, inadvertently omitting 
the respective 10 percent evaluations for subcutaneous 
nodules of the right and left forearms, as well as the 
noncompensable evaluations for a service-connected scar of 
the midlower back, and scars of the right anterior chest and 
lower anterior trunk.  Under the circumstances, it is 
requested that, in future rating decisions, the RO reinstate 
the aforementioned 10 percent evaluations for subcutaneous 
nodules of the right and left forearms and biceps, as well as 
the noncompensable evaluations for a service-connected scar 
of the midlower back and scars of the right anterior chest 
and lower trunk.

Finally, based upon various correspondence contained in the 
file, it would appear that, in addition to the issues 
currently before the Board, the Veteran may be seeking an 
increased evaluation for the aforementioned service-connected 
scar of the midlower back.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


FINDINGS OF FACT

1.  Degenerative joint and/or disc disease of the cervical 
spine is not shown to have been present in service, or for 
many years thereafter, nor is it in any way causally related 
to medication for a service-connected disability or 
disabilities, including ulcerative colitis, duodenal ulcer 
disease, or gastroesophageal reflux disease.

2.  A growth on the back, or postoperative residuals thereof, 
is not shown to have been present in service, or for many 
years thereafter, nor is it in any way the result of an 
incident or incidents of the Veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  Degenerative joint and/or disc disease of the cervical 
spine was not incurred in or aggravated by active military 
service, nor may degenerative joint disease (osteoarthritis) 
of the cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Degenerative joint and/or disc disease of the cervical 
spine is not in any way proximately due to, the result of, or 
aggravated by medication for a service-connected disability 
or disabilities, including ulcerative colitis, duodenal ulcer 
disease, or gastroesophageal reflux disease.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  A growth on the back, or postoperative residuals thereof, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, 
including those raised during the course of a hearing before 
the undersigned Veterans Law Judge in April 2009; as well as 
service treatment records; and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to those claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
degenerative joint and/or disc disease of the cervical spine, 
as well as for a growth on the (upper) back.  In pertinent 
part, it is contended that the Veteran's current disability 
of the cervical spine is the result of lifting bunk beds 
during his period of active service, or, in the alternative, 
causally related to medication prescribed for his service-
connected gastrointestinal disability(s).  Further contended 
is that, as a result of exposure to jet fuel or other 
chemicals during his period of active military service, the 
Veteran has developed a growth or growths on his (upper) 
back.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

In that regard, in order to establish service connection for 
a claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as osteoarthritis (degenerative 
joint disease) becomes manifest to a degree of 10 percent 
within one year of date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may additionally be granted or disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised 38 C.F.R. § 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition) in comparison to the medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  These findings as to baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (September 7, 2006).

In the present case, service treatment records are negative 
for evidence of a chronic disability of the cervical spine 
(including degenerative joint and/or disc disease), or for 
any growth on the Veteran's upper back.  While it is true 
that, during the Veteran's period of active military service, 
he was exposed to various chemicals and/or solvents in his 
capacity as a fuel systems maintenance man, there is no 
indication that, as a result of this exposure, the Veteran 
developed a growth or growths on his upper back.  
Significantly, at a time of a service separation examination 
in October 1986, the Veteran's neck and musculoskeletal 
system was entirely within normal limits, as was the skin on 
his upper back.  Moreover, at the time of service separation, 
no pertinent diagnoses were noted.

VA general medical examinations dated in April 1987, April 
1988, and January 1989 were similarly negative for evidence 
of any disability of the cervical spine, or growth on the 
Veteran's upper back.  In point of fact, the earliest 
clinical indication of the potential presence of a chronic 
neck disability is revealed by a VA outpatient treatment 
record dated in September 1989, more than two years following 
the Veteran's discharge from service, at which time he was 
heard to complain of neck pain.  Significantly, a chronic 
disability of the cervical spine was first clinically 
documented no earlier than November 1994, fully seven years 
following the Veteran's discharge from service, at which time 
he received a diagnosis of paraspinal cervical muscle spasm 
in the presence of normal radiographic findings.

The Board notes that, at the time of a VA determatologic 
examination in October 1994, there was no evidence of any 
growths in the area of the Veteran's upper back.  Moreover, 
while during the period from June 2003 to 2005, the Veteran 
underwent treatment for (and in some cases, the surgical 
excision of) a number of moles, nevi, or other skin growths, 
service connection is already in effect for the residuals 
(including postoperative scarring) of those growths.

The Board notes that, following a VA determatologic 
examination in May 2008, which examination, it should be 
noted, involved a full review of the Veteran's claims folder, 
it was the opinion of the examiner that the Veteran suffered 
from intradermal and/or compound nevi (i.e., moles) which had 
been surgically removed, and which were "normally acquired" 
and "very common," resulting from sun exposure over a period 
of many years.  Significantly, pathology results from a 
previous biopsy had shown that the aforementioned growths 
were not malignant.  Moreover, there was no evidence that 
exposure to chemical or jet fuel was in any way causally 
related to or associated with the aforementioned moles.

The Board acknowledges that, at the time of private computed 
tomography (CT) scanning in June 2008, and once again during 
the course of a VA orthopedic examination in July of that 
same year, there was noted the presence of spurring, which is 
to say, degenerative joint disease, of the cervical spine.  
However, following that VA orthopedic examination, it was the 
opinion of the examiner that changes in the Veteran's 
cervical spine were not related to inservice trauma, or 
medication for the Veteran's service-connected 
gastrointestinal disability(s).  This was particularly the 
case given that the Veteran had undergone extensive 
evaluations by several medical care providers, as well as 
treatment for a back condition which was clearly documented 
to have been low back (as opposed to cervical spine) pain.  
Moreover, there had been no mention of pain in the neck or 
upper back in the Veteran's military medical records, 
notwithstanding the fact that he had undergone hospital 
admission and evaluation of various other complaints.  
According to the examiner, although ulcerative colitis could 
affect the axial spine, neither the sacroiliac joints nor 
vertebral bodies showed evidence of changes consistent with 
ulcerative colitis.  Moreover, neither reflux disease nor 
duodenitis were known to be associated with inflammatory 
changes in the skeleton.  Under the circumstances, changes in 
the Veteran's cervical spine were unrelated to any inservice 
condition, but were more likely related to trauma, which had 
not been reported during the Veteran's period of active 
service.

Under the circumstances, the Board is unable to reasonably 
associate the Veteran's degenerative joint and/or disc 
disease of the cervical spine, first persuasively documented 
a number of years following service discharge, with any 
incident or incidents of his period of active military 
service, or with medication prescribed for his service-
connected gastrointestinal disability(ies).  Nor is there any 
evidence that a growth or growths on the Veteran's upper back 
are in any way the result of exposure to jet fuel or other 
chemicals during the Veteran's period of active military 
service.  Accordingly, service connection for those 
disabilities must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform the Veteran 
about the information and evidence that VA will seek to 
provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in December 
2003, March 2006, December 2006, July 2008, and March 2009.  
In those letters, VA informed the Veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  Moreover, the Veteran was advised that, in order 
to substantiate his claim for service connection on a 
secondary basis, the evidence needed to show that the 
disability for which service connection was being sought was 
in some way proximately due to, the result of, or aggravated 
by a service-connected disability or disabilities.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claims.  Moreover, 
neither the Veteran nor his representative has raise 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for degenerative joint and/or disc disease 
of the cervical spine, to include as secondary to medication 
for service-connected ulcerative colitis, duodenal ulcer 
disease, and gastroesophageal reflux disease, is denied.

Service connection for a growth on the back, or the 
postoperative residuals thereof, claimed as secondary to 
exposure to jet fuel or other chemicals during service, is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


